UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7938


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSE BRETON-PICHARDO, a/k/a Rolando Berberena,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:03-cr-70006-sgw-9)


Submitted:    December 16, 2008            Decided:   December 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Breton-Pichardo, Appellant Pro Se.   Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose   Breton-Pichardo        appeals   the        district      court’s

order denying his motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,        we    affirm    for   the

reasons stated by the district court.            United States v. Breton-

Pichardo, No. 5:03-cr-70006-sgw-9 (W.D. Va. Aug. 27, 2008).                       We

dispense    with   oral    argument    because      the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                      2